Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 1 of 9 PageID #:2274




                  EXHIBIT 5
     Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 2 of 9 PageID #:2275 1


 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3       T.K. THROUGH HER MOTHER, SHERRI             )
         LESHORE, and A.S., THROUGH HER              )
 4       MOTHER, LAURA LOPEZ,                        )
         individually and on behalf of               )    No. 19 CV 7915
 5       all others similarly situated,              )
                                                     )    Chicago, Illinois
 6                           Plaintiffs,             )    August 7, 2020
                                                     )    11:00 o'clock a.m.
 7                    -vs-                           )
                                                     )
 8       BYTEDANCE TECHNOLOGY CO., LTD.,             )
         MUSICAL.LY, INC., MUSICAL.LY THE            )
 9       CAYMAN ISLANDS CORPORATION, AND             )
         TIKTOK, INC.,                               )
10                                                   )
                             Defendants,             )
11
12                 TRANSCRIPT OF TELEPHONIC PROCEEDINGS - Motion
                         BEFORE THE HONORABLE JOHN R. BLAKEY
13
14       APPEARANCES:
15       For the Plaintiffs:          MASON LIETZ & KLINGER LLP
                                      BY: MR. GARY M. KLINGER
16                                    227 West Monroe Street
                                      Suite 2100
17                                    Chicago, Illinois 60606
18
         For the Plaintiffs:          MASON LIETZ & KLINGER LLP
19                                    BY: MR. DAVID K. LIETZ
                                      5101 Wisconsin Avenue NW
20                                    Suite 305
                                      Washington, DC 20016
21
22
                           LAURA LACIEN, CSR, RMR, FCRR, CRR
23                              OFFICIAL COURT REPORTER
                               219 South Dearborn Street
24                                     Room 1212
                               Chicago, Illinois 60604
25                                  (312) 408-5032
     Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 3 of 9 PageID #:2276 2


 1       APPEARANCES: (Cont'd)
 2
         For the Defendants:          WILSON SONSINI GOODRICH & ROSATI PC
 3                                    BY: MR. ANTHONY J. WEIBELL
                                      650 Page Mill Road
 4                                    Palo Alto, California 94304
 5
         For the Defendants:          MANDELL MENKES LLC
 6                                    BY: MR. STEVEN P. MANDELL
                                      One North Franklin
 7                                    Suite 3600
                                      Chicago, Illinois 60606
 8
 9       For the Intervenor:          LOEVY & LOEVY
         I                            BY: MR. SCOTT R. DRURY
10                                    311 North Aberdeen
                                      3rd Floor
11                                    Chicago, Illinois 60607
12
13
14
15
16
17
18
19
20
21
22
23
24
25
               Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 4 of 9 PageID #:2277 41


           1       questions to the parties so if you have anything else in your
           2       argument, counsel, go ahead.
           3                    MR. WEIBELL: Your Honor, this is Tony Weibell for
           4       defendants. Just for clarification on your request, the
11:55AM    5       materials you'd like submitted -- and you said without
           6       additional briefing -- would you like us just to submit a
           7       notice of supplemental materials and then attach them as
           8       exhibits for your Honor's consideration or how much do you
           9       want us to get into describing what it is we're submitting?
11:55AM   10                    THE COURT: Whatever you -- whatever you think is
          11       appropriate, counsel. I just don't want another -- I don't
          12       want the parties to incur the expense of another 15-page
          13       memorandum. If you need to have a cover page to explain
          14       what's attached, that's fine. I'm going to leave it to the
11:55AM   15       parties to act in good faith on that.
          16                    And you don't have to file anything. I'm just
          17       giving you that opportunity because it does seem like we have
          18       a very dynamic factual situation that's happening and
          19       changing even this week and who knows what's going to happen
11:56AM   20       next week. So I just want to make sure that the parties have
          21       an opportunity to make sure that they put whatever facts they
          22       believe are important in front of the Court.
          23                    Does that answer your question?
          24                    MR. WEIBELL: Yes, your Honor. It does. Thank
11:56AM   25       you.
               Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 5 of 9 PageID #:2278 42


           1                    THE COURT: All right. If there's nothing else on
           2       behalf of defense counsel, is there anything that any of the
           3       parties want to add before we conclude today?
           4                    MR. DRURY: Scott Drury, your Honor, on behalf of
11:56AM    5       the Objector. I would like to respond to some of the issues
           6       that were raised by both plaintiffs and defendants with your
           7       Honor's permission.
           8                    THE COURT: Yeah, sure. Go ahead.
           9                    MR. DRURY: Your Honor, first of all, I think it's
11:56AM   10       important for the Court to note that none of the claims
          11       asserted in this case are direct claims under COPPA. So when
          12       the plaintiffs and defendants keep saying these are COPPA
          13       claims and this is the first case that's brought under COPPA,
          14       that's just inaccurate. There's a statutory claim under the
11:57AM   15       Video Privacy Protection Act, there's statutory claims under
          16       Illinois and California law, and there's common law claims;
          17       and those are the claims that are asserted and none of them
          18       are preempted. The critical statute that plaintiffs and
          19       defendants ignore is the Video Privacy Protection Act.
11:57AM   20       That's a federal statute that is in no way preempted by COPPA
          21       because it's a federal law.
          22                    The other thing that's important about the Video
          23       Privacy Protection Act, your Honor, is that it allows for
          24       $2,500 of statutory damages. So when the plaintiffs and
11:57AM   25       defendants cite to data breach cases where there's results
               Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 6 of 9 PageID #:2279 43


           1       where people get $5 per class and the cases that they cite
           2       actually -- there's even -- the settlements are more than
           3       just $5 and I'll get into that in a second. Here, it's
           4       $2,500 per violation and so the damages here are easily
11:58AM    5       calculable and are far in excess of the $1.1 million. A case
           6       that I would respectfully suggest your Honor look at is
           7       Reynolds v. Beneficial National Bank, 288 F.3d, 277. It's a
           8       Seventh Circuit case from 2002. As well as Synfuel Tech v.
           9       DHL, 463 F.3d 646 at Page 653; and that's another Seventh
11:58AM   10       Circuit case from 2006. In there, the Seventh Circuit says
          11       that in calculating the strength of the case versus the
          12       offer, a court and the parties should try to look at
          13       different scenarios and compare the outcomes that would
          14       happen under the scenarios. And in Reynolds, the court
11:58AM   15       specifically said that the court -- that the district court
          16       should look at a high option, a medium option, a low option
          17       and a zero option in terms of recovery.
          18                    In applying the numbers here using the $2,500
          19       number, assuming that's the only claim that is successful
11:59AM   20       here, $2,500 times six million class members, your Honor, is
          21       $15 billion. And the court there in Reynolds what it did is
          22       it said let's assume that there's only .5 chance of success
          23       of success of getting $15 billion and it took that into
          24       consideration. It then gave numbers for medium and low. And
11:59AM   25       using the same ratios that the court used in Reynolds, the
               Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 7 of 9 PageID #:2280 44


           1       medium number here, your Honor, would be $600 million. And
           2       again the court in Reynolds then apply a 20 percent value to
           3       the possibility of success. And the low rate here, your
           4       Honor, would be $30 million and the court in Reynolds said
11:59AM    5       let's assume that's a 30 percent chance of success. And then
           6       for 49.5 percent, we could assume that there is no chance of
           7       success at all.
           8                    If we use those ratios, your Honor, the net
           9       expected value of this case is $204 million. I'm not talking
12:00PM   10       about punitive damages. I'm just talking about statutory
          11       relief. And neither the plaintiffs nor the defendants tried
          12       to explain anywhere, in their briefs or in their arguments,
          13       how their $1.1 million settlement relates remotely to the net
          14       expected value of the case that the Seventh Circuit laid out
12:00PM   15       in Reynolds v. Beneficial.
          16                    Now I don't want to get bogged down in BIPA because
          17       this case is not about BIPA and I want to make that clear for
          18       the Court. But when looking at the value of the settlement
          19       and is this a good settlement, I think a more apt analogy is
12:00PM   20       to BIPA cases because in BIPA cases there are statutory
          21       damages of $1,000 to $5,000. And as we set forth in our
          22       brief in a recent case in the Northern District of California
          23       involving Facebook -- and we discussed that at Docket Number
          24       38 at ECF Page 9, the district court there rejected a $550
12:00PM   25       million settlement that would have returned $150 to $300 to
               Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 8 of 9 PageID #:2281 45


           1       the class members saying it wasn't good enough based on the
           2       statutory damages and the parties recently came back and
           3       upped the settlement to $650 million.
           4                    So I think it's important, your Honor, to consider
12:01PM    5       that this case has this federal claim under the Video Privacy
           6       Protection Act, it's a viable claim as I stated during my
           7       initial comments under In re Vizio and there's simply no
           8       rebuttal to that and so I just -- I want to make that clear.
           9                    The other thing that plaintiffs' counsel has
12:01PM   10       repeatedly argued is that this is -- that the Objector is
          11       just claiming that this -- that this settlement just isn't
          12       enough; and that simply isn't the fact, your Honor, and I've
          13       already talked about that at length. But when one looks at
          14       In re Subway and Redman v. RadioShack and Eubank v. Pella --
12:01PM   15       all Seventh Circuit cases -- this settlement is a train
          16       wreck. It gives 60 percent of the settlement to fees and --
          17       to fees and administration fees. 44 percent of that goes to
          18       the lawyers and the class members are left with a mere $5 and
          19       it's important to take note of that.
12:02PM   20                    The plaintiffs keep saying that this objection
          21       isn't timely and that's just a bizarre argument given all of
          22       the COVID orders and given that we -- it clearly was filed
          23       before it was due. And what they ignore is that if the
          24       objection was untimely, then their papers for their fee
12:02PM   25       petition and the Motion for Final Approval also was untimely
               Case: 1:20-cv-04699 Document #: 126-5 Filed: 03/01/21 Page 9 of 9 PageID #:2282


           1       again shows that there's really at this point no one
           2       arguing on -- no one in the case arguing on behalf of the six
           3       million class members.
           4                    THE COURT: Okay. Thank you, counsel. The
12:16PM    5       Court -- obviously any -- if the parties want to make any
           6       supplemental submissions to the Court, they should do it on
           7       or before 8-28. Counsel should order the transcript. The
           8       Court will take all motions under advisement and I will issue
           9       a written ruling by separate order. Thank you, counsel.
12:16PM   10                    MR. LIETZ: Thank you, your Honor.
          11                    MR. WEIBELL: Thank you, your Honor.
          12                    THE COURT: Court's in recess.
          13             (Proceedings concluded at 12:16 p.m.)
          14
          15                                 C E R T I F I C A T E
          16             I hereby certify that the foregoing is a transcript of
          17       telephonic proceedings before the Honorable John Robert
          18       Blakey on August 7, 2020.
          19
          20       /s/Laura LaCien                          August 11, 2020
                   Official Court Reporter                       DATE
          21
          22
          23
          24
          25
